Reasons of appeal one, two, three, five and six relating to the correction of the finding are not in conformity with the rules, Practice Book, page 309, §§ 11 and 12, see Form 3, page 313. Nor were the paragraphs of the motion to correct in proper form, while the exceptions were not accompanied by any excerpts from the evidence. Errors assigned in reasons of appeal four and seven are not specific and are too indefinite and general to be considered. Farrell v.Eastern Machinery Co., 77 Conn. 484, 493, 59 A. 611;Lawton v. Herrick, 83 Conn. 417, 76 A. 986. Nor can we hold on the record as made up that the judgment is clearly wrong; Stevens v. Kelley, 66 Conn. 570, 574,34 A. 502; Waterbury Lumber  Coal Co. v.Hinckley, 75 Conn. 187, 52 A. 739, and upon this ground avoid the irregularity in these assignments of error.
   There is no error.